Case 5:21-cv-00506-EEF-MLH Document 5 Filed 05/07/21 Page 1 of 1 PageID #: 42




                        UNITED STATES DISTRICT COURT

                 FOR THE WESTERN DISTRICT OF LOUISIANA

                              SHREVEPORT DIVISION

PATRICK NEWTON GREEN                             CIVIL ACTION NO. 21-506-P

VERSUS                                           JUDGE FOOTE

OCHSNER/LSU, ET AL.                              MAGISTRATE JUDGE HORNSBY

                                      JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, and noting the lack

of written objections filed by Plaintiff and determining that the findings are correct under

the applicable law;

       IT IS ORDERED that Plaintiff’s civil rights complaint is DISMISSED WITH

PREJUDICE as frivolous under 28 U.S.C. § 1915(e). The Clerk of Court is instructed

to send a copy of this Judgment to the keeper of the Three Strikes List in Tyler, Texas.

       THUS DONE AND SIGNED, in chambers, in Shreveport, Louisiana, on this
  6th                 May
______day of                                            2021.



                                           _________________________________
                                            ELIZABETH ERNY FOOTE
                                            UNITED STATES DISTRICT JUDGE
